Honorable 0. 3. S. P.llingeon
OQneral~gar
toxau Prison system
Huntwille,  Texas

Dear Sir:                 3pin~on MO. o-3972
                          ROI Should inuste Willlam liolcoatb
                              be 8iv.n oredit fop the tima
                              he spent ,out of the penitoatlary
                              onthe gotlelulparo1e   great.A
                              hlmbyOov.rnor'a    Proolaiution
                              l&29768,    Adied Deoombor 11,
                                  .
           This Vi11 a&novleAge reoeipt of Jaur requmst for
our opinion on the horeln8bovo oaptlonad question.  We quote
from your letter aa follov8s
           "The above innto van uentonoed to 7 ear8
     ln the penftentiary on Juno 22, 1935. on L p-
     toaber 15, 1936 ha was gmtbd a 90 Aay f'urlougb
     by @overnor All-A aml on Deoember 11, 1936 he          ,
     ~66 granted a General Parole.
           *ollJanue~27,1g41hlaoenar8lParolavas
     revoked by Oovernor O'Uel      anA he was mturn&
     to the penitentiary an mreh 6, 1941 am a Omnoral
     Parole violator.
           "In aooorAance with a reoent ruling irout
     your department Condition@1 Pardon violators am
     not entitled to reesive credit for the tti    served
     while out on conditional pardons. EovevercI thlu
     innate contenda he reoelved hlr Qeneral hrole
     under the old porolo law, vhlah orsdited tilps out
     on parole or 0onAltional perdon 813tirw BOXVOAS
Honorable 0. J. 3. Elllngeon,       Page 2


           MA it van before the constitutional   amend-
           lpept voided the lavr under whlah he waa re-
           leased.
                 "In view of the above, I vould like to
           knov whether this Inmate should be given credit
           for the time he served while out on a Oeneral
           Parole."
          The Texea statutory parole uyattna, embodied In Article
6203 OP Iknott’s Annotated Civil Statutes and Artides 959-%7
of Vernon's Annotated Code of Crimlnel Proaedure, wee ln exist-
enoe when aald inmate we8 aentenoed on June 22, 1935.
          Section 6 of Artlole 6203, aupra, provides who my
be paroled under aalA Act. 3elA 3eotion 6 reeda er follourt
               "Sec. 6. Bvery peruon aentanoed to en
        lndetermlnato sentence anA now oonfiped In the
        penltentlary,    or heaeefter 8entenoeA thereto
        on en InAeteminate sentenoe, vho haa never be-
        fore been lmprlwned in a State Penitentiary In
        this or any other state or nation, when he shall
        have uerved a period of time equal to the minimum
        sentenoe imposed upon him for the crime, or orlnw,
        of vhioh he va8 oonvloted, shall be deemed eligible
        for p&role under the provision of’ this Act. In
        addition, eve        rmxt nov oonflned In the pen-
        itentiary -+SiXEe
                    on a 0          wntenoe or vho 8hall
        hereafter be aentenoed thereto fb e &finite
        term end who ha8 never before been lmpti
       Lna State Penltentlory ln this or any o%Z.
        state or nation, shall be deemed eligible    for
        e parole vhen he shall have served one-third
        of the term. or tenu. for whlah he vaa sen-
       tenoed.     But in neither of the foreuoinn oaeeu
        shall suah pereon be reooutmnd~ for rele.sae on
       P1-d            th term of thl A t       tll he ahd.1
       he: "serv*rsuoi ddtuum perlid Ef t&a* .n
       '(Underseorlng ours)
           Inasmuch aa the facts submitted by you do not Oontain
811    the detail8 of said inmate'e reoorA neoea8ax-y to render
      0f
our opinion on the question presented by you, ve obtained hia
record from the.Boerd of Perdone and Paroles.
Bonorable 0. J. 3. Elllngson,         Page 3


          From   cuah reoords,    it appears       that   et the tlma   he VM
granted 8 general parole on Deoember 11, 1936, meid inmate had
not served as muah as one-thirA of his AeSlnlte term, or terms,
OS ueven gears in tha penitentiary es rcqdred by 3eotLon 6,
8upr8~. Be vas, therefore, not eligible to reactive the bsnefits
OS the statutory parole law,
           It is, therefore, the opinion of this Aeparttssnt, under
the faots stated, that the general parole grantbd said inmate vea
not a statutory parole anA that his status at the present time
must be. determined InAepsnAently of such parole statutes.
          The    statutory   parole    law,    hovever, does not infrlngr or
enoroeoh on the perdottltq power conferred           upon the Qovernor by
the Constitution.    It la vell settled that the Qovernor ruy grrnt
fz;;s    under the pardoning powup oonSermed on him by the Constl-
          20 R.C.L. 577; Rx parte Relcon (Tex. Crlm. App.) 209 3.
w. rss:   liovever, sinoe the sdoptlon of the oonstltutionU  menA-
atent on Bovember 3, 1936 (3ec. 11, Art. 4), which beoame effeotive
on February 1, 19X’, the Governor CM eserolme the parAw        paver
only OR the vritten slg~d reaommenAation etad advice of the BoarA
of Pardons and Paroles, or a majority thereof.
            In its essential oharaoterlstics,  a “parole,” given by
the Oovernor under the pardoning power oonferred on him by the
Conrtltutlon,    oannot be AietlngulsheA from a “oondftlonal prrbon.”
paoh constitutes the release of a oonvlat upon SixeA oonAltlons
before the expiration of his term of imprisonment. Ex parte
Nelson (Tex. Crlm. dpp.) 209 3. W. 1481 Ex parte Peterson (CaWi)
92 P. (2d) 89OJ State v. Murphy (Mo.) 133 8. W. (26) 398.
           That the general parole granted in the itwtant  case to
the inmate, Ullllam Holooiub, la in the nature of a oondltlonal
   don la apparent Si?omthe wording of said general parole granted
 y the ttovernor’s Proelauation fo. 29768 0n~Deoember 11, 1936, from
%”
vhloh ve quote as follows:
                  “NOU, THBREiVlREI JAXRi3V. ALLRBD,@or-
          ernor of the State OS #Texas, by virtue OS the
          authority vested in me under the Constltutlon
          anA lava of this State, upon the reoomendations
          hereinabove cited and for the ‘reasons herein set
          out MA now on rile in the office 0s the 3eoretary
          of State, do hereby grant.uuto the sAlA
                                 liILLIAH H0Jx0MB

          L
                                 QmiERALPAROLE
     Honorable 0. J. 3. Ellingson,   Pegs 4


          conditioned upon hls oonductlng hiaself In all
          t-8      in an exemplary msnwr; anA oomlltloned
          further thet hs is hereby paroled to fLr. E. B.
          Prlnoa. of Yaxehechle, Texas, to vhom he vi11
          be held accountable for his eotions end to
          whomhe shell report et such times and places
          es the eeid Mr. Prince shall rsqulre.       If he
          Is gulltg at any tine of any mfsconduct or
          violation of the law, or for any other mason
          ths Oovernor nay desm sufflolent     (lnoluding
          any fectn not knovn to ths Governor at ths
          time of'thls   olemsnoj), this gensral parole
          is subjeat to revocation at the Oovernor'a
          discretion,   with or vlthout~ hearing, as the
          Oovernor mey AeterPrine, anA the meld Willi-
          Holcomb mey be, by order of ths Oovernor, re-
          turned to and oonflnsd in ths ~enltentiery
,:        until ths end of his sentsnoe.
                   On Jan-     27, 1941, sald gensral parole van revoked
        by the Ooremor on ths grounds, as shovn thsrsln, thet meld
       ~psrolee had, Awing 1940, violetsd momsof ths oonditions unAsr
    .,' vhlah the general parole was granted.      Bald rsvooatlon, bslng
  i: Proclemetion lo. 2274, provides, in pert, as follower
,"
                   "How, zwAEwR&, I, w. LEE O'lwmL, Qov-
             ernor of the State of Taxes,       virtue of the
             authority vested ln ms under % e Constitution
             and laws of thl? State, upon the rscomsnAet.lcms
             hereinabovecited and for ths reasons herein set
             out axui now on file 5.n the 0S:'loe of the 3sarstery
             of State, do hsrsby
                                    HEvoKE
             the meld Oenerel Parole Oranted ths said UILLIAX
             HOLCOHf3, under date of meember 11, 1936, by
             Proclsmetlon lo. 29768,' aubjeot to the ri t
             of the ffovernor to set aside this revocat Pon
             et any tlms for any cause which the Oovernor
             may deem adequate. The prlaon euthorltles      are
             hereby dirsoted to take him in oherge an&return
             him to the penitentiary to serve the rs=lnAsr
             of his sentence."
                In the case of Argon vs. Stats, (Tex. Cr:n. App.)    58
     8. W. (26) 108, decided In 1933, the Qppelhnt    was given a
     era1 parole by the proolamatlon of 'ths @overnor  on lcay 12,
     We quote from the opinion In said aese as follovst
                                                                                765
Honorable 0. J. 8. lSlllagsoa,?age 5


          "InthepMseatappeal,nomll&mrdon
     van granteA,butwnlya    parole aaryimg
     with   it   certain oonAitlons,   *a follovst
     'How, therefore,I, R.S. Ster ling l l l do
     hereby grant unto the said A.O. Orbregon e
     general parole cond~tlonedupon his goad and
     levful bduvlor. It is prurvldedthat he shall
     keep em.ployeAend bs of eotuel asslstuwe to
     his mother.'
          “A gmnerel parole doer not possess the
     finalitywhlah is lttaohsd to 8 paMon. A
     parole Is a zwleese of a oonvfot iror *r&son-
     nnt, on speolSledoondltlonsto be observed




      wee8 em olted la ths volks of Welds & Phns*s
     mntioaed      above." (UnAersaorlagours).
         It appears, therefom, tbtTexn8 is inllnewlth the
ml* pnvallaag ln most ju.riatuotlaas  lut, an tb vlolatlal of
tha oonditioa of a parole, as in the earn0of the vlol&Na of 8
0an4iti0ninrparaOn,th0prlO0m0rls              mnitt04t0         sOrvOth~ua-
~iredportlanofhls           sanfawo,uwltho~slod            dur~vltiahhe
va n o u t o p er o le is not A-d   l p a r t o f th e   a ea tea ee ser vo &
3ee 20 R. 0. L. 579.

         You are, thtlaasore, nspotltsullyadvlmA that it 18
tha oplalon of this deparbment,u&e, the Saots stated brruin,
thM the lnmnte, Williea Holao&, mhould net be given or-editfor
the tim he wee outofthb penlteatlwy    on the genemlpmole
mmatloamd hersin.